Citation Nr: 0311863	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  95-02 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a right elbow 
disorder, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a back disorder, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to a compensable evaluation for multiple, 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 (2002).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his fiancée


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to March 
1993, with service in Saudi Arabia from October 11, 1990 
until April 27, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas in June 1994 and February 2000.


REMAND

In May 2002, the Board undertook additional development on 
the five claims at issue in this case, pursuant to authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (now 
codified at 38 C.F.R. § 19.9(a)(2) (2002)).  This development 
has been completed, with a VA orthopedic examination report 
and multiple VA treatment records obtained.  In February 
2003, the Board provided notice of the development, as 
required by Rule of Practice 903.  67 Fed. Reg. 3099, 3105 
(Jan. 23, 2002) (now codified at 38 C.F.R. § 20.903 (2002)).  

However, in Disabled American Veterans, et al. v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) determined that 38 C.F.R. 
§ 19.9(a)(2) (2002) is inconsistent with 38 U.S.C.A. § 
7104(a) (West 2002) because, in conjunction with the amended 
regulation codified at 38 C.F.R. § 20.1304 (2002), it allows 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction, here 
the Waco VARO, for initial consideration and without having 
to obtain the claimant's waiver.  Also, the Federal Circuit 
determined that 38 C.F.R. § 19.9(a)(2)(ii) (2002), which 
provides "no less than 30 days to respond to notice," is 
contrary to 38 U.S.C.A. § 5103(b) (West 2002), which provides 
the claimant one year to submit evidence.  This section was 
also invalidated.

To date, the newly obtained evidence has not been considered 
by the RO.  In view of Disabled American Veterans, et al., 
and so as to provide every consideration to the veteran's 
claims without taking action that might prejudice his appeal, 
the Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159,3.326(a) (2002).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should initially issue a 
letter to the veteran in which the 
provisions of 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002), as 
contained in the VCAA, are discussed in 
the context of the veteran's current 
claims.  Specifically, the RO should 
notify the veteran of the type of 
evidence needed to substantiate his 
claims and explain the relative duties of 
the veteran and the VA in obtaining such 
evidence.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).  

2.  After allowing the veteran a 
reasonable period of time in which to 
respond, the RO should readjudicate the 
issues on appeal.  If the issues remain 
denied, the RO should then issue a 
Supplemental Statement of the Case 
addressing the claims of entitlement to 
service connection for a left knee 
disorder, a right elbow disorder, and a 
back disorder, all to include as due to 
an undiagnosed illness; entitlement to 
service connection for PTSD; and 
entitlement to a compensable evaluation 
for multiple, noncompensable service-
connected disabilities under 38 C.F.R. 
§ 3.324.  This Supplemental Statement of 
the Case should address the evidence 
added to the claims file since the 
issuance of the July 2001 Supplemental 
Statement of the Case and should include 
the recently enacted provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2002).

Then, after allowing the veteran a reasonable period of time 
in which to respond, the RO should return this case to the 
Board, if in order.

By this REMAND, the Board intimates no opinion, either 
favorable or unfavorable, as to the ultimate outcome 
warranted in this case.  The veteran has the right to submit 
additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


